 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      KELLYE ANNE HUIZAR,                                     CASE NUMBER: 1:20-cv-01377-GSA
 7
                         Plaintiff,
 8                                                            ORDER DIRECTING DEFENDANT
              v.                                              TO CLARIFY THE NATURE OF THE
 9                                                            STIPULATED EXTENSION
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.
12

13
            On June 21, 2021, Defendant filed a stipulation and proposed order for an extension of time
14
     from June 21 to July 5 to serve his responsive letter brief. Doc. 17. This was the first extension
15
     sought by either party in this matter.
16
            Pursuant to the scheduling order, “the court will allow a single thirty (30) day extension of
17
     any part of this scheduling order by stipulation of the parties. Court approval is not required for
18
     this extension. However, the stipulation shall be filed with the court.” ECF No. 5 at 3 (emphasis
19
     added). If that was the basis for Defendant’s extension, the stipulation should so specify and should
20
     omit the corresponding proposed order as court approval is not required. If that was not the basis
21
     for the extension, the stipulation should take the form of a motion (specifying whether the motion
22
     is unopposed) and should set forth good cause for the request. See ECF No. 5 at 3 (“Request for
23
     modification of this briefing schedule will not routinely be granted . . . With the exception of the
24
     single thirty-day extension, requests to modify this order must be made by written motion and will
25
     be granted only for good cause.”).
26
            Accordingly, within 7 days of the entry of this order Defendant is DIRECTED to do one
27
     of the following: 1) file an amended stipulation citing the above provision of the scheduling order
28
                                                       1
 1   and omitting the attached proposed order, 2) file a motion substantiating the requested extension,
 2   or 3) serve the responsive letter brief and file a proof of service with the court.
 3

 4
     IT IS SO ORDERED.
 5

 6      Dated:     June 22, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
